Niblack, J.
— The controlling questions involved in this ease were fully considered and definitely decided in the case of Bowen v. Bragwnier, post, p. 558. The conclusions reached in that case are equally applicable to, as well as decisive of, this case, the inevitable inference being that the proceedings below can not be sustained.
The order setting aside the default taken against Bragunier, and the judgment appealed from in this case, are, therefore, both reversed, with costs, and the cause is remanded for further proceedings.